﻿Allow me to extend the
warmest congratulations of my Government to the
President of the General Assembly at its fifty-first session
on his election. I would also like to express our deep
appreciation to his predecessor, Mr. Diogo Freitas
do Amaral, whose leadership during the fiftieth session
was a valuable asset for the Organization.
I also seize this opportunity to express my deep
appreciation to the Secretary-General, Mr. Boutros
Boutros-Ghali, for his dedication to his duties since 1992.
The Foreign Minister of Ireland, as President of the
Council of the European Union, delivered a statement to
which my Government fully subscribes, as it does to the
Union’s memorandum. I would like, however, to
elaborate further on some issues that are of particular
interest to my country.
Let us remember the message delivered by the world
leaders during the special commemorative meeting of this
body: the Organization needs to undergo a serious
reorganization in order to be ready to confront the
challenges of the years ahead. The political commitment
of the Member States and the contribution of adequate
resources constitute two fundamental prerequisites for the
success of the United Nations.
Unfortunately, few noteworthy proposals have been
put forward concerning the comprehensive modernization
effort to enable the Organization to become more efficient
and transparent in the fulfilment of its functions while
rationalizing the use of its resources.
It is the Member States that have endowed the
United Nations with its current features. Even if the
Organization’s administrative weaknesses were fully
remedied, the power of extensive correction and
long-overdue reform lies not in this building, but in our
own capitals.
At this stage, we are faced with two alternatives:
either curtail demands on the United Nations, giving it a
reasonable chance of carrying out reduced policies within
its existing resources, or recognize the need to improve its
capacities and grant it greater functions, as well as the
necessary means. Greece strongly advocates the second
path, because the need for the world Organization is
growing, not shrinking. Year by year, we move closer to
menacing demographic, socio-economic and ecological
thresholds. The only chance we have to deal with
transnational problems is to work out transnational
4


responses. We need to cooperate constructively towards
common ends.
It would be extremely difficult, if not impossible, for
the United Nations to face the current financial crisis if
Member States were to deprive the world Organization of
the resources and assets that they have contractually
pledged of their own free will. In this context, it should be
stressed yet again that no amount of savings will, by itself,
permit the United Nations to be solvent, and that none of
the Member States, in particular those that play a major
role in the Organization’s decision-making process and in
the definition of its activities, should have second thoughts
when it comes to footing their part of the bill.
Let us be clear: the whole reform is endangered by the
looming atmosphere of imminent financial collapse. Even
worse, the United Nations, and all the principles that it
stands for, are exposed to the danger of being discredited,
perhaps forever, even in the eyes of its warmest supporters.
This is a much more fundamental issue than improvements
to specific parts of the system, welcome and needed though
the latter may be.
Earlier this year, the European Union outlined a
comprehensive package to address the financial crisis.
Furthermore, Greece, on a national basis, responded
positively to the Secretary-General’s appeal and decided to
increase its annual contribution to the peacekeeping-
operations budget, thus moving on a voluntary basis from
Group C to Group B of countries that contribute to the
financing of the Organization’s peacekeeping activities. As
a result, our contribution will increase by 500 per cent by
the year 2000, when the process of gradual reallocation will
have been completed.
It has become increasingly fashionable to argue that
the idea of a world community is alive in the human
imagination, though not yet in the world of action; that the
concept of collective security has failed to take root because
it does not reflect the spirit of the age; that the public
multilateral approach cannot be effective in conflict
resolution, because there are no collective solutions to
individual crises; and that behind-the-scenes diplomacy,
which pursues relatively modest goals, will always be better
at keeping conflict within reasonable limits, because it will
compromise between what justice demands and what
circumstances permit.
In the light of past and recent experience, the Greek
people certainly do not have immoderate illusions in this
regard. The case of Cyprus is a striking example of the
inability of the international community to ensure
implementation of clear-cut United Nations resolutions
and to tackle the problem of the ongoing occupation of
one Member State by another following an act of military
aggression. To cite just one other example, Greece is
threatened with war in the event it applies the provisions
of the Convention on the Law of the Sea, which has been
signed by all Member States, except for the one that
made it clear that it would not hesitate to use force for
the maintenance and defence of its vital interests.
However, it would be totally wrong to discard
multilateralism just because of the persistence of attitudes
that assuage consciences without solving the problems.
We have to strike a positive balance between vision and
reality, because no society, and certainly not the
international community, can aspire to human, economic
and social development without a stable and legally
appropriate framework.
Throughout its existence, the United Nations has not
just constituted the main, if not the only, incarnation of
the global spirit of hope. The principles enshrined in its
Charter have established a code of conduct for States,
which have the duty to contribute to the maintenance of
international peace and security, to refrain from the threat
or use of force, and to settle disputes by exclusively
peaceful means and in accordance with international law.
Moreover, the Organization itself has often been a
successful instrument for the prevention and management
of conflicts.
If power politics are allowed to be deployed in the
pursuit of exclusive and narrow interests in a climate of
confrontation, if the world’s resources are shared on the
basis of military power rather than of international treaties
and conventions, if priority is not given to international
law and international cooperation, and if we attempt to
evade the responsibilities that we have all undertaken
under the Charter, however appealing and convenient that
might appear in the short term, we will sow the seeds of
chaos, anarchy and rapid disintegration. The United
Nations offers the only framework in which to achieve
the important objective of enforcing international
legitimacy, provided, of course, that it improves its
capacity to deal with international problems and
especially to create an effective mechanism of collective
security.
Greek-Turkish relations illustrate the need for such
an improvement. The Greek Government sincerely desires
the establishment of normal good-neighbourly relations
5


based on the principles of international law and respect for
international treaties, which, however, Turkey seems
determined to ignore. The Turkish Parliament unanimously
adopted a resolution on 8 June 1995, which empowers the
Government to use military force in case Greece exercises
its legal right to extend its territorial waters in accordance
with the United Nations Convention on the Law of the Sea.
Moreover, the Turkish Government adopted the contents of
this resolution in direct violation of the United Nations
Charter, which forbids the use of force or the threat of the
use of force in international relations.
Even worse, in contravention of the Treaty of
Lausanne and the Treaty of Paris, Turkey laid claim at the
beginning of this year to the Imia islets in the Aegean Sea,
which are Greek sovereign territory, and even supported
this claim by military means. This sets a very dangerous
precedent for the entire region. Turkey is attempting to
subvert the territorial status quo established more than 70
years ago and is backing its claims with the use of armed
force. Furthermore, the Foreign Minister, Mrs. Ciller, in her
capacity as Prime Minister, claimed in February that 1,000
Greek islands and islets in the Aegean are Turkish, and that
if Greece attempted to contest this “fact”, Turkey would
consider it a casus belli. A few days later she raised the
number to 3,000.
Greece has repeatedly called on Turkey to have
recourse to the International Court of Justice concerning the
Imia islets. Turkey, on the contrary, has lately challenged
Greek sovereignty, even over the inhabited island of
Gávdhos, south-west of Crete in the Libyan Sea, and
despite the outrageous nature of this claim, it has not
unequivocally withdrawn it.
We see that Turkey wilfully violates the most basic
principles of the international legal order and far from
exhibiting any self-restraint, puts forth ever more
provocative claims against Greece. My country, on the
other hand, not only scrupulously respects international law
and treaties, but also demonstrates great self-restraint in its
relations with Turkey. There is no better example of this
than the fact that Greece has chosen not to react forcibly to
the massive violations of Greek airspace and the constant
overflying of Greek territory on the part of Turkish
warplanes. This responsible stance should not, however, be
misinterpreted in any way. On the contrary, and despite the
absence of any real will on the part of international
community to uphold the principles enshrined in the United
Nations Charter, Greece is absolutely determined to protect
its sovereign rights by all legitimate means, and the threat
of force will not dissuade it from doing so.
As to the Cyprus issue, it is widely admitted that the
status quo is unacceptable. Nevertheless, no progress has
been achieved in the course of the last 22 years. Turkey,
provocatively defying consecutive Security Council
resolutions is still occupying by force a considerable part
of the island. At the same time, Turkey is flagrantly
violating basic human rights and freedoms of the Cypriot
people, while engaging in systematic plunder of the
island’s cultural and religious heritage. Moreover, Turkey
continues to systematically promote the illegal and
condemned practice of establishing settlers on the island.
The time has come to reach a just and viable
solution to the Cyprus problem based on the relevant
United Nations resolutions and providing for a
bicommunal bizonal federation with a single sovereignty
and international personality and a single citizenship,
while safeguarding the independence and territorial
integrity of the Republic of Cyprus.
The prospect of Cyprus joining the European Union
is indeed an important new development, which creates
conditions that should facilitate a comprehensive
settlement of the issue. The period until the start of the
accession talks should in no way be left unexploited. At
the same time, the Greek Government welcomes any new
ideas and initiatives, whatever their origin may be, which
would contribute to a solution within the framework of
the United Nations resolutions. A basic factor for
achieving a breakthrough, in our opinion, is the
coordination of all initiatives by the Secretary-General
and his Special Representative.
Meanwhile, the tension lingering on the island
involves serious risks and creates additional complications
which render the efforts for a settlement more arduous.
Turkey and the pseudo-state, taking advantage of a
peaceful demonstration by Greek Cypriots, proceeded a
few weeks ago, with the active involvement of the
extremist terrorist Turkish group the Grey Wolves, to
implement a meticulously prepared plan which was
crowned by the murder in cold blood of two young
Cypriots and the injuries sustained by many others,
United Nations peacekeepers included.
The aim was undoubtedly to demonstrate the
existence of an alleged international boundary on the
island. It was also to support the Turkish claim that the
two communities cannot live peacefully side by side and
that the presence of the Turkish occupation forces is
therefore necessary for the protection of the Turkish
Cypriot community. But the truth is that both
6


communities can indeed coexist peacefully. So it was felt
necessary to call in extremist elements from mainland
Turkey in order to implement this scenario and to try to
create mistrust between the communities.
In the wake of those recent tragic developments we
steadfastly believe that the adoption of President Clerides’
proposal for the demilitarization of Cyprus, a proposal
whose importance has already been widely acknowledged,
will decisively contribute to defusing tension and will at the
same time meet the security requirements of all
communities living on the island.
In a broader context, the search for a just and viable
solution to this complex international problem requires
decisiveness and perseverance. If the bicommunal dialogue
is to have any chance of success, a minimum common
ground is indispensable, based on the relevant United
Nations resolutions. But if the other party does not show
the necessary political will, the international community
should at last live up to its political and moral
responsibilities. It should take action without delay and try
to convince Turkey to abide by international law and
withdraw its troops from the island.
With regard to the Balkans, Greece’s policy in the
area is guided by the principles of the maintenance of
stability, peace and security, the inviolability of
internationally recognized borders and full respect for
human rights, including those relating to national minorities,
in accordance with the relevant principles of the United
Nations and the Organization for Security and Cooperation
in Europe. Greece supports the establishment of good-
neighbourly relations and the development of close
economic ties with and among all Balkan countries. At the
same time, our systematic cooperation with the countries of
the Balkan peninsula contributes to the achievement of their
long-term goals of economic and political rapprochement
with the European Union and its institutions. We fully
support and actively promote the European orientation of
these countries.
Moreover, Greece has supported all international
initiatives aimed at further promoting Balkan regional
cooperation, such as the conference of ministers of
southeastern Europe — which convened this year in Sofia
and which will meet again in Thessaloniki in June of next
year — the European Royaumont initiative and the United
States southeast European cooperative initiative. We believe
that in their complementarity, these efforts contribute to the
stability, security and prosperity of the area.
In the context of regional cooperation I should also
mention the Greek initiative for trilateral meetings of the
ministers for foreign affairs of Greece, Bulgaria and
Romania, which took place at Ioannina, Greece in 1995,
and, after that, in Varna, Bulgaria, on 16 and 17 March
1996. The aim of these meetings is to bolster subregional
cooperation, mainly in the fields of transport,
telecommunications and energy, as well as in the
development of infrastructure.
Greece was one of the founding members of the
Black Sea Economic Cooperation (BSEC) organization.
Greece recently became a member of the Parliamentarian
Assembly of the BSEC and participates actively in this
initiative that encompasses countries from both the
Balkans and the Black Sea area and which can make an
important contribution to the development and stability of
the wider region. One important achievement among
others is the establishment in Thessaloniki of the BSEC
Bank of Trade and Development which, is expected to
start functioning soon and contribute to the
implementation of specific projects of great interest to the
region.
I will now try to give a brief assessment of my
country’s bilateral relations with each individual Balkan
country.
In its relations with Albania, Greece actively pursues
the development of good-neighbourliness and cooperation
in all fields, based on the respect of sovereignty and
territorial integrity, as well as full respect for human
rights, including those relating to national minorities, in
accordance with the principles of the United Nations and
the Organization for Security and Cooperation in Europe.
The Greek minority in Albania constitutes a bridge
of friendship and cooperation between the two countries.
To this end, encouraging steps are being undertaken by
the Albanian Government. Greece has actively supported
Albania in its efforts for reconstruction and development
and has backed its association with international
organizations. The visit last March of the President of the
Hellenic Republic to Tirana and the signing of a treaty of
friendship and cooperation between the two countries
opened a new chapter in their relations for the benefit of
the two peoples.
Greek-Bulgarian relations have continued their
fruitful and constructive development marked by
exchanges of visits at all levels. Recent crucially
important agreements — among them one concerning the
7


opening of three new border check-points and another on
the waters of the Nestos river — give true meaning to their
cooperation in the field of infrastructure, while being of
decisive significance for the future development of the
region's European orientation.
Greece’s relations with Romania have reached a high
level during the last years. Visits at all levels, including one
by the President of the Hellenic Republic, have taken place
frequently and close and broad cooperation in the economic
and cultural fields has been achieved.
Greece’s goal is the establishment of close and
friendly relations with all countries that have emerged from
the former Yugoslavia. The traditionally close relations of
Greece with the Federal Republic of Yugoslavia will be
further strengthened through enhanced economic
cooperation, especially following the suspension of the
United Nations embargo, which inflicted heavy losses on
the Greek economy also. A multi-faceted development of
their cooperation will help to redress the past.
Greece’s relations with Croatia and Slovenia have
followed a steady upward trend. Greece has a great interest
in the dynamic development of its relations with those two
countries in all fields, and I am glad to acknowledge their
positive response as well. With regard to Bosnia and
Herzegovina, Greece fully supported the Dayton Peace
Agreement and has actively participated in the efforts to
implement it fully. Timely and full respect of this
Agreement is the best guarantee of the preservation of the
integrity, sovereignty and multiethnic character of that
Republic. The efforts of the international community to
achieve peace in Bosnia must succeed. First must come the
constitution and proper functioning of the joint organs of
the Republic in order to expedite the return to full
normalization of life in Bosnia and Herzegovina. Greece
has established diplomatic relations with Bosnia and
Herzegovina and participates in reconstruction plans with
substantial economic aid.
Greece expresses the wish that negotiations taking
place with The former Yugoslav Republic of Macedonia
under the auspices of Mr. Vance on the issue of the name
of that Republic will finally meet with success, so as to
open the way for a full normalization and the dynamic
development of relations between our two countries.
The Middle East peace process is currently at a critical
crossroads. It is with shock and dismay that my
Government is following the latest dramatic developments
in the West Bank and Gaza. We express our deepest
sorrow at the deaths that have occurred and our grave
concern about the future of the peace process. Greece
urges all parties to demonstrate the utmost restraint and to
refrain from any action which might lead to a further
escalation of violence in the occupied territories. In
particular, they must step back from any action that is
bound to rekindle deep-rooted sentiments of mistrust and
enmity on both sides.
There is no alternative for the peoples in the region
other than a peace based on the principle of land for
peace. There is no alternative to the peace process. If this
process stagnates, there is a danger that it will unravel.
There is an urgency for both parties to resume efforts to
fulfil earnestly their agreed obligations. Greece calls on
the parties to resume negotiations immediately on the
basis of the principles already accepted by them in the
Madrid and Oslo agreements. We consider it of the
utmost importance that the Israeli-Palestinian Interim
Agreement be fully implemented, and that the talks on the
final status of the Palestinian territories — including
Jerusalem — are speedily concluded together with the
solution of the two outstanding problems, namely,
security for all and social and economic development.
Failure to proceed could lead to grave consequences
as far as peace and stability in the whole region are
concerned. Peoples of the region should be guaranteed a
secure life within internationally recognized and safe
boundaries. In this context, Greece believes that the
international community must spare no effort to create a
solid basis for the political and economic survival of the
Palestinian National Authority, thereby providing a source
of hope for the Palestinian people. Greece will continue
to support this effort actively. We are of the view that the
peace process could be substantially promoted if those
States of the region which are directly concerned would
join forces with those actively participating in it. We urge
the implementation of Security Council resolution 425
(1978) on Lebanon. Greece, who has actively participated
in the Middle East peace process since its beginnings in
Madrid, will continue to offer every possible support and
assistance to the bilateral and multilateral negotiations
towards a comprehensive, final and just peace.
The expansion and improvement of the
representative character of the Security Council
constitutes one of the most urgent needs for reform in the
United Nations system. While ongoing discussions have
been focusing on adding to the permanent membership in
8


order to reflect changes in the global balance since 1945, as
well as on the right of veto and its use, we should not
disregard the long-term beneficial effects of allowing more
nations to participate in the decision-making process of this
critically important body.
In this context, the Greek Government has decided to
present its candidature for one of the two non-permanent
seats allocated to the Group of Western European and other
States in the Security Council for the period 1999-2000. It
should be noted that Greece, a founding member of the
United Nations, is one of the very few Western countries
that have served only once as a non-permanent member of
the Council, and that was more than 40 years ago. Greece
is located at a crossroads in the Balkans and southeastern
Europe, a region that should be given the opportunity to be
represented on and to participate actively in the Council.
My country’s firm and unconditional commitment to the
peaceful settlement of disputes, in accordance with the
fundamental principles of international law and the Charter
of the United Nations, offers all the necessary guarantees
that its election will indeed serve the cause of international
peace and security.
On the eve of the third millennium, an affirmation of
peace and cohesion among peoples must, more than ever
before, constitute the primary legacy to bequeath to future
generations. It befits the United Nations to be the
depository and guarantor of this legacy. It rests with
Member States to make solidarity, security and
development their watchwords for concrete action and their
battle cry in the fight against discord and injustice.









